DETAILED ACTION
Claims 1-20 are pending.
Priority: September 21, 2018
Assignee: Micron

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance Claims 1, 9 and 17 each contain limitations that distinguish from the prior art. 
A related prior art is Cohen(20140136883) in view of Wu et al.(20130343131). Wu, for instance, describes a solid state disk has a controller coupled to a non-volatile memory that accumulates a read disturb count for a first region of non-volatile memory. The controller accumulates error statistics for a second region of non-volatile memory. The controller determines whether the first region reached a read disturb limit 
Wu, discloses, determining that a sub-portion of portions of a non-volatile memory (NVM) exceeds a configurable target disparity between a number of zero bits and a number of one bits when read is performed in accordance with current operating read thresholds. The current operating read thresholds are adjusted to fresh operating read thresholds in response to determining portions of the non-volatile memory, where data of the sub-portion has a known statistical average number of zero bits and a known statistical average number of one bits. Specifically, for performing fast tracking for flash channels in NVM e.g. flash memory such as NAND type flash memory and NOR type flash memory, of an solid-state disk (SSD) utilized in a computing hosts. Uses include but are not limited to server computer, storage server, laptop computer, notebook computer, netbook computer, tablet device or computer, navigation system, 
The present claims are however novel over these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132